2020 IL App (1st) 191735
                                             No. 1-19-1735
                                                                       Fourth Division
                                                                   September 30, 2020
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     LOUIS HERMANSEN and CHERYL HERMANSEN,          )
                                                    )
           Plaintiffs-Appellants,                   )   Appeal from the Circuit Court
                                                    )   of Cook County.
     v.                                             )
                                                    )   No. 16 L 007654
     JAMES J. RIEBANDT; LEE F. DEWALD; LESTER A. )
     OTTENHEIMER, III; RIEBANDT & DEWALD, PC; )         The Honorable
     DEWALD LAW GROUP, PC; OTTENHEIMER LAW )            Thomas R. Mulroy, Jr.,
     GROUP, LLC; and OTTENHEIMER ROSENBLOOM, )          Judge Presiding.
     LLC,                                           )
                                                    )
           Defendants-Appellees.                    )
                                                    )
     ______________________________________________________________________________

                PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                Justices Hall and Reyes concurred in the judgment and opinion.

                                               OPINION

¶1         The instant appeal arises from the trial court’s grant of summary judgment in favor of

        defendants James J. Riebandt, Lee F. DeWald, and Lester A. Ottenheimer, III, and their

        related law firms, in connection with a legal malpractice action filed against them by

        plaintiffs Louis and Cheryl Hermansen. Plaintiffs’ lawsuit alleges that defendants failed to

        properly inform them of the risks of litigating the propriety of a mortgage lien on their

        residence, leading them to reject several settlement offers in reliance on defendants’ advice
     No. 1-19-1735


        and resulting in an adverse judgment against them. The trial court granted defendants’

        motion for summary judgment in the malpractice litigation, finding that the applicable statute

        of limitations and statute of repose barred plaintiffs’ claims. Plaintiffs appeal, and for the

        reasons that follow, we reverse.

¶2                                         BACKGROUND

¶3                                          I. Complaint

¶4         On August 2, 2016, plaintiffs filed a complaint for legal malpractice against defendants.

        The complaint alleges that plaintiffs were the owners of C to C Imports, Inc. (CTC), a

        corporation that owned a parcel of real property in Elk Grove Village (commercial property).

        In connection with the commercial property, plaintiffs had signed two notes for a combined

        $1,266,724.53, which were secured by two mortgages and two guaranties, all with Bank of

        America.

¶5         In 2009, plaintiffs sought to sell the commercial property and retained Riebandt to

        represent them for that purpose. In August 2009, Riebandt informed plaintiffs that a

        prospective buyer had offered to purchase the commercial property for $1.25 million. After

        the application of closing costs, the proposed sale proceeds were $99,024.38 less than the

        amount of plaintiffs’ outstanding obligations on the Bank of America notes. As a result,

        Riebandt negotiated with Bank of America, after which he informed plaintiffs that Bank of

        America would permit the sale of the commercial property and release its mortgage interests

        in the property, provided that plaintiffs would agree to (1) tender the net sale proceeds of

        $1,154,380.01 to Bank of America upon closing and (2) execute a guaranty for the

        $99,024.38 deficiency. On August 11, 2009, in reliance on Riebandt’s representations,




                                                    2
     No. 1-19-1735


        plaintiffs signed a real estate sale agreement with the prospective buyer for $1.25 million,

        with the closing scheduled for September 11, 2009.

¶6         On August 18, 2009, Riebandt contacted Bank of America about the execution of the sale

        contract, and Bank of America responded by forwarding to Riebandt three agreements: (1) a

        forbearance agreement, (2) a new note in the amount of $99,024.38, and (3) a new mortgage

        securing repayment on the new note. Under the terms of the forbearance agreement, Bank of

        America agreed to forbear legal action on the outstanding notes and mortgages until after the

        September 11, 2009, closing on the sale of the commercial property in exchange for

        plaintiffs’ execution of the new note and new mortgage, which authorized Bank of America

        to record a mortgage lien on plaintiffs’ personal residence in Elk Grove Village. However,

        the documents did not contain any restrictions or contingencies conditioning the validity and

        enforceability of the new note and mortgage on the successful closing of the sale of the

        commercial property.

¶7         On August 20, 2009, Riebandt presented plaintiffs with the Bank of America documents,

        but did not discuss the risks or benefits of executing them and simply instructed plaintiffs to

        sign the documents, which they did. Riebandt then tendered the executed documents to Bank

        of America, which recorded the mortgage lien against plaintiffs’ personal residence on

        August 27, 2009, prior to any closing on the sale of the commercial property. On September

        2, 2009, the prospective buyer informed Riebandt that it was terminating the contract, and the

        sale of the commercial property never closed. Plaintiffs’ obligations under the original notes

        and mortgages were not released by Bank of America, and plaintiffs never received the

        $99,024.38 from Bank of America under the new note. Riebandt did not discuss with




                                                    3
       No. 1-19-1735


          plaintiffs any impact of the failed closing on their obligations under the new note and

          mortgage.

¶8           Plaintiffs were not informed that Bank of America had recorded a mortgage lien against

          their personal residence until January 2011. Bank of America never issued any statements or

          demands to plaintiffs seeking repayment of the $99,024.38 obligation to Bank of America at

          any time in 2009, 2010, or 2011.

¶9           The complaint alleged that from September 2009 through 2013, Riebandt and DeWald,

          through their law firms, served as counsel for plaintiffs in several real estate related matters,

          including the sale of the commercial property, the sale of plaintiffs’ personal residence, and

          in connection with several lawsuits filed by Bank of America against plaintiffs and CTC,

          their company, concerning the notes, mortgages, and guaranties on the commercial property.

¶ 10         As relevant to the instant lawsuit, on February 1, 2011, Riebandt and DeWald obtained a

          “Track Search Report” from Fidelity National Title Insurance Company (Fidelity), which

          showed claims or encumbrances on the title to plaintiffs’ personal residence. The report

          showed that Bank of America had recorded a mortgage lien on August 29, 2009, to secure an

          indebtedness of $99,024. Accordingly, the complaint alleges that, “[a]s of February 1, 2011,

          or shortly thereafter, defendants Riebandt or DeWald, or both of them, knew or reasonably

          should have known” that Bank of America had recorded the mortgage. Riebandt and DeWald

          did not show the report to plaintiffs or discuss it with them.

¶ 11         In March 2011, Riebandt and DeWald represented plaintiffs in connection with a

          proposed sale of the commercial property. The proposed buyer offered to purchase the

          commercial property for $632,500. However, the commercial property was still subject to

          two mortgage liens and lis pendens liens arising from Bank of America’s still-pending


                                                        4
       No. 1-19-1735


          lawsuits against plaintiffs and CTC. Consequently, plaintiffs required Bank of America’s

          consent to the transaction. Bank of America required plaintiffs to execute a “Mortgage

          Release Agreement,” which plaintiffs did. The sale successfully closed, Bank of America

          released its mortgage interests in the commercial property, and all net proceeds from the sale

          ($469,458.17) were tendered to Bank of America.

¶ 12          Riebandt selected Fidelity to provide title insurance and escrow services for the sale of

          plaintiffs’ commercial property, but unbeknownst to plaintiffs, Riebandt had a preexisting

          principal-agent relationship with Fidelity whereby Riebandt and Fidelity agreed to share

          monies paid for the title services provided by Fidelity in real estate sales transactions referred

          to Fidelity by Riebandt. Plaintiffs were never offered a choice of title insurers and were not

          informed of the conflict of interest presented by Riebandt’s relationship with Fidelity. In the

          case of the sale of the commercial property, Riebandt received $1664 of the $3430 Fidelity

          charged for its title services.

¶ 13          By May 2011, plaintiffs had personal and corporate debt obligations in excess of $1

          million and sought Riebandt’s advice. Riebandt recommended that plaintiffs consider

          seeking bankruptcy protection and referred them to Lester Ottenheimer, a bankruptcy

          attorney. Plaintiffs retained Ottenheimer to provide them advice and assistance with their

          debt obligations, and he recommended that plaintiffs file for Chapter 7 bankruptcy relief.

          Plaintiffs instructed Riebandt and DeWald to provide Ottenheimer “with all materials as

          might bear upon or relate to the plaintiffs’ financial circumstances, assets and debts, so as to

          assist and enable Mr. Ottenheimer’s preparation of the Chapter 7 Bankruptcy Petition and

          related disclosures.” Riebandt and DeWald provided Ottenheimer with documents, including




                                                        5
       No. 1-19-1735


          a copy of the track search report showing the August 2009 recording of Bank of America’s

          mortgage lien on plaintiffs’ personal residence.

¶ 14         On May 31, 2011, Ottenheimer prepared and filed a petition with the United States

          Bankruptcy Court for the Northern District of Illinois, seeking complete discharge of all

          debts under Chapter 7 of the United States Bankruptcy Code. The Bank of America note and

          mortgage were not listed or disclosed in the bankruptcy petition.

¶ 15         During the pendency of the bankruptcy proceedings, Ottenheimer negotiated with the

          primary mortgageholder on plaintiffs’ personal residence, CitiMortgage, and advised that

          plaintiffs desired to remain in their residence. Ottenheimer agreed not to seek discharge of

          plaintiffs’ obligations to CitiMortgage. On September 13, 2011, the bankruptcy court entered

          a discharge order, which discharged plaintiffs’ disclosed debts. The discharge order did not

          discharge plaintiffs’ obligations to CitiMortgage, by agreement, and did not discharge

          plaintiffs’ obligations under the Bank of America note and mortgage, which had never been

          disclosed in the bankruptcy petition.

¶ 16         On January 25, 2012, CitiMortgage sought to foreclose on plaintiffs’ mortgage, and

          Riebandt and DeWald agreed to represent plaintiffs in that litigation. Riebandt recommended

          that plaintiffs sell their personal residence to avoid foreclosure, and plaintiffs agreed.

          Plaintiffs hired a realtor to assist them with the sale and, in late January 2012, the realtor

          informed them that a title search revealed the existence of the August 2009 Bank of America

          mortgage lien.

¶ 17         Between February and May 2012, plaintiffs engaged e-mails with Riebandt in which they

          asked him to provide them with information about the Bank of America mortgage lien.

          Riebandt “repeatedly assured” plaintiffs that, while there was a record of a mortgage lien,


                                                       6
       No. 1-19-1735


          “any such mortgage lien was not valid.” Riebandt informed plaintiffs that Bank of America

          could not have recorded a valid mortgage lien in August 2009 because any obligations

          arising from plaintiffs’ execution of the Bank of America note, mortgage, and forbearance

          agreement had been conditioned on a successful closing of the sale of the commercial

          property, which would have resulted in the $99,024.38 deficiency. Riebandt explained that,

          since the transaction never closed, there was no “ ‘shortfall’ ” of $99,024.38, so there were

          no obligations to Bank of America other than the original notes, mortgages, and guaranties

          on the commercial property, which had been discharged in bankruptcy. Riebandt “assured

          Plaintiffs that he would take steps to ensure” that the mortgage lien would not prevent

          plaintiffs from selling their personal residence. The complaint alleges that “[p]laintiffs

          reasonably relied upon and accepted this assurance from defendant Riebandt and so

          continued to market the Personal Residence for sale while looking for a new home to

          purchase with the anticipated net sale proceeds of the sale of the Personal Residence.”

¶ 18         Plaintiffs followed up with Riebandt periodically in February, March, April, and May

          2012. Each time, Riebandt reported that he had not been able to make any progress in

          resolving the lien interest. The complaint alleges that Riebandt variously characterized the

          mortgage lien as “a ‘rogue mortgage,’ a ‘mistake by [Bank of America]’ or a mistaken belief

          by [Bank of America] that plaintiffs could somehow owe [Bank of America]” $99,024.38 on

          a note where the transaction never closed, no deficiency ever resulted, and plaintiffs had

          never received any funds from Bank of America. The complaint alleges that “[p]laintiffs

          reasonably relied upon the assurance of Riebandt” and, in June 2012, signed a contract for

          the sale of their personal residence, with the closing to proceed on June 29, 2012. Plaintiffs

          also entered into negotiations for the purchase of a new home in Algonquin.


                                                      7
       No. 1-19-1735


¶ 19         On June 28, 2012, the day before the closing on the sale of plaintiffs’ personal residence,

          Riebandt informed plaintiffs that Bank of America refused to release the mortgage lien.

          Plaintiffs asked Riebandt what could be done, and Riebandt responded that he had

          “ ‘connections’ ” that would permit the closing to proceed as scheduled. Riebandt advised

          that he could have the title insurer provide a policy insuring over the mortgage lien, but that

          plaintiffs would need to permit him to set aside $99,024.38 into an escrow account, where it

          would remain until he could secure the release of the mortgage lien. As the net proceeds of

          the sale were anticipated to be approximately $214,000, plaintiffs agreed to permit Riebandt

          to set aside $99,024.38, which would still allow them approximately $115,000 to apply

          toward the purchase of the new home. On the same day, Riebandt forwarded closing

          documents to plaintiffs, which they signed and returned. The closing proceeded the next day;

          plaintiffs were not present, but Riebandt represented them at the closing and signed one or

          more of the closing documents as their “ ‘attorney in fact.’ ”

¶ 20         As with the commercial property, Fidelity was chosen to be the title insurer for the sale of

          plaintiffs’ personal residence. Plaintiffs did not have a choice of title insurers and were

          unaware of Riebandt’s preexisting relationship with Fidelity. One of the closing documents

          signed by Riebandt on plaintiffs’ behalf was an “Indemnity and Security Agreement with

          Deposit of Funds to Protect and Secure Against Exceptions to Title” (indemnity agreement).

          Under the indemnity agreement, plaintiffs were required to tender the entirety of the net

          proceeds from the sale of their personal residence as indemnity and security for Fidelity’s

          agreement to insure over the Bank of America mortgage lien. Plaintiffs were never shown the

          indemnity agreement prior to closing and did not authorize Riebandt to sign it. After the




                                                       8
       No. 1-19-1735


          closing, the entirety of the net proceeds from the sale ($214,281.95) was placed in a Fidelity-

          controlled escrow account.

¶ 21         Within a day of the closing, plaintiffs contacted Riebandt and inquired as to when they

          would receive the net proceeds from the sale, other than the $99,024.38 that they had

          authorized to be placed into escrow. Riebandt informed them that Fidelity required that the

          entirety of the net proceeds be placed into escrow in order for the closing to proceed and

          advised them that Ottenheimer “would be taking the lead in further negotiations” with Bank

          of America. Plaintiffs contacted Ottenheimer and requested that he resume negotiations with

          Bank of America immediately, as they were paying rent on a month-to-month basis for a

          house that they sought to purchase using the proceeds from the sale of their personal

          residence.

¶ 22         On September 11, 2012, Ottenheimer sent a letter to Bank of America’s attorney,

          claiming that the August 2009 forbearance agreement was “ ‘void’ ” after the sale of the

          commercial property did not close and demanding that Bank of America immediately release

          its mortgage lien. On September 20, 2012, Bank of America’s attorney responded and

          offered to settle the dispute by releasing plaintiffs’ obligations in return for payment of

          $99,024.38. Ottenheimer responded to Bank of America that its offer was a “ ‘nonstarter’ or

          ‘nonsense’ ” because plaintiffs’ obligations to Bank of America had been discharged by

          bankruptcy. The complaint alleges that, on the same day, “Ottenheimer informed plaintiffs of

          [Bank of America’s] settlement offer. Ottenheimer advised that the [Bank of America] offer

          was ‘nonsense’ due to the bankruptcy court’s discharge order and that the plaintiffs[’] only

          option was to go to court, file an emergency motion and obtain a temporary restraining order

          or injunction against [Bank of America].”


                                                      9
       No. 1-19-1735


¶ 23         Plaintiffs followed up with Riebandt and DeWald about the Bank of America offer and

          Ottenheimer’s advice, and Riebandt and DeWald advised plaintiffs that they agreed with

          Ottenheimer’s assessment and that they would prepare a complaint against Bank of America

          to obtain a judicial declaration that plaintiffs did not owe anything under the note and that

          Bank of America did not have a valid mortgage interest. The complaint alleges that

          “[d]efendants Riebandt and DeWald assured plaintiffs that [Bank of America’s] legal

          position was weak and that if plaintiffs authorized them to pursue litigation against [Bank of

          America] the plaintiffs would be able to recover their reasonable attorneys’ fees and costs in

          the lawsuit.” According to the complaint, “[p]laintiffs relied upon the advice and assurances

          of defendants Ottenheimer, Riebandt and DeWald and authorized defendants to prepare and

          file a lawsuit against [Bank of America].”

¶ 24         On October 15, 2012, DeWald filed a complaint for declaratory judgment on plaintiffs’

          behalf, alleging that the forbearance agreement, note, and mortgage were unenforceable

          because they were conditioned on the successful closing of the commercial property sale. On

          October 23, 2012, Bank of America’s attorney communicated with DeWald and extended a

          second offer to settle the case. Bank of America offered to release plaintiffs from any liability

          under the note and to release the mortgage lien in exchange for plaintiffs’ payment of half of

          the note’s principal, or $49,512.19.

¶ 25         DeWald passed along Bank of America’s offer to plaintiffs. DeWald did not discuss the

          risks and benefits of accepting or rejecting the offer, but instead recommended that plaintiffs

          reject the settlement offer and litigate the declaratory judgment action. The complaint alleges

          that “DeWald again assured the plaintiffs that [Bank of America’s] legal position was weak,

          [and] that it was DeWald’s judgment that plaintiffs’ best interests were served by prosecution


                                                       10
       No. 1-19-1735


          of the [declaratory judgment] Action. Mr. DeWald emphasized that doing so was essentially

          without cost to plaintiffs because they would be able to recover their reasonable attorneys’

          fees and costs upon winning the [declaratory judgment] Action against [Bank of America].”

          According to the complaint, “[p]laintiffs relied on Mr. DeWald’s representations, informed

          him that they wished to follow his advice and that he should press forward with winning the

          case.”

¶ 26         The declaratory judgment action was litigated for the next three years. Bank of America

          denied the allegations of the complaint and filed a counterclaim seeking the recovery of the

          $99,024.38, plus default and other accrued interest, attorney fees, and costs. On March 25,

          2012, the trial court in the declaratory judgment action entered judgment in Bank of

          America’s favor, finding the note and mortgage to be valid and enforceable. Bank of

          America offered to terminate the litigation in exchange for mutual releases and plaintiffs’

          forfeiture of the entire $214,281.95 that plaintiffs had received from the sale of their personal

          residence. Bank of America advised that continuing to litigate the matter, either by litigating

          Bank of America’s counterclaim or through appeal, would cause Bank of America to incur

          further attorney fees, which it would then seek from plaintiffs. DeWald advised plaintiffs to

          “settle for any amount that he might be able to get from [Bank of America] because the

          possibility that [Bank of America] would win on its counterclaim or on appeal, incur more

          fees and recover them from plaintiffs was more likely than not.” Plaintiffs authorized

          DeWald to complete the settlement on the best terms that could be negotiated. Ultimately,

          DeWald negotiated a settlement agreement with Bank of America, which included Fidelity as

          a party, and on December 9, 2015, Fidelity released the funds held in escrow as follows:

          $181,500 to Bank of America, $8153.32 to Fidelity, and $24,628.63 to plaintiffs as net


                                                       11
       No. 1-19-1735


          proceeds from the sale of their personal residence. Bank of America, in turn, provided a

          release of the note and mortgage. On December 15, 2015, the declaratory judgment

          complaint was dismissed pursuant to settlement.

¶ 27         The complaint set forth counts of six counts of legal malpractice, one count against

          Riebandt, DeWald, and Ottenheimer individually, and three counts against their law firms.

          The count against Riebandt alleged that he was negligent in (1) his conduct surrounding the

          2009 failed closing of the sale of the commercial property; (2) failing to disclose his

          relationship with Fidelity; (3) failing to obtain plaintiffs’ informed consent prior to signing

          the Fidelity indemnity agreement, which resulted in the entirety of the net proceeds from the

          sale of their personal residence being held in escrow; (4) failing to inform plaintiffs of the

          risks of proceeding to litigation against Bank of America, including the rejection of multiple

          settlement offers; and (5) negligently advising plaintiffs as to the validity of the Bank of

          America mortgage lien. The count against DeWald contained similar allegations. The count

          against Ottenheimer contained similar allegations as to Ottenheimer’s failure to inform

          plaintiffs of the risks of pursuing litigation against Bank of America and also alleged that

          Ottenheimer negligently advised plaintiffs as to the effect of the bankruptcy on their

          obligations to Bank of America.

¶ 28         On January 3, 2017, defendants Riebandt and DeWald filed a combined answer and

          affirmative defenses, and DeWald’s law firm also filed a counterclaim for breach of contract

          against plaintiffs, seeking $24,586 allegedly owed by plaintiffs for attorney fees. On April

          26, 2017, after the denial of a motion to dismiss, defendant Ottenheimer filed an answer and

          affirmative defenses. On June 5, 2018, Ottenheimer filed a counterclaim for contribution

          against Riebandt and DeWald, in the event that he was found liable under plaintiffs’


                                                      12
       No. 1-19-1735


          complaint. In their answer to the counterclaim, Riebandt and DeWald also asserted a

          counterclaim for contribution against Ottenheimer.

¶ 29                               II. Motions for Summary Judgment

¶ 30                                            A. Motions

¶ 31         On October 12, 2018, Ottenheimer filed a motion for summary judgment, claiming that

          any damages that plaintiffs allegedly suffered were not caused by Ottenheimer, but by

          Riebandt and DeWald.

¶ 32         On October 25, 2018, Riebandt and DeWald filed a joint motion for summary judgment,

          claiming that plaintiffs’ claims were time-barred and that they were shielded from liability

          because they were merely exercising their judgment as to an unsettled question of law.

¶ 33                                       B. Relevant Exhibits

¶ 34                                       1. Party Depositions

¶ 35                                   a. Plaintiff Louis Hermansen

¶ 36         In his discovery deposition, plaintiff testified consistently with the allegations set forth in

          the complaint. After being provided a copy of a February 3, 2011, letter, plaintiff testified

          that Riebandt and DeWald sent him a copy of the tract search report, on which the 2009 Bank

          of America mortgage lien was listed. However, plaintiff had no recollection of receiving such

          a letter, which was unsigned. Plaintiff testified that he became aware of the existence of the

          mortgage lien in 2012, when a real estate broker informed him of it. Plaintiff reached out to

          Riebandt, DeWald, and Ottenheimer to “find[ ] out what this was.” Ottenheimer informed

          plaintiff that he would investigate and wrote a letter to Bank of America’s attorney. When

          plaintiff followed up, Ottenheimer “told us that a lawsuit would be necessary because he felt

          the note and lien were discharged with the bankruptcy and that he felt the forbearance

                                                       13
       No. 1-19-1735


          agreement was not enforceable due to the fact that that transaction with [the prospective

          buyer] did not complete.” Ottenheimer further told plaintiff “he felt the forbearance

          agreement was nonsense and that they had no standing in there, in court, and that it would be

          to our benefit to sue and not settle with them.” Plaintiff testified that Ottenheimer specifically

          represented to him that the lawsuit would be successful. Plaintiff also testified that Riebandt,

          DeWald, and Ottenheimer advised him not to accept Bank of America’s initial settlement

          offer.

¶ 37          Plaintiff testified that, in a July 16, 2014, e-mail to DeWald, he said that “ ‘[m]aybe we

          should consider going after [Riebandt],’ ” because the lawsuit was not leading anywhere. He

          testified that he “didn’t know” whether he meant a lawsuit against Riebandt, and “[t]hat’s

          why I asked [DeWald] for his opinion as to what to do.” Plaintiff testified that, at that point,

          they realized that there had been a mistake in the forbearance agreement, and “our question

          was what rights do we have to try to correct this.”

¶ 38          Plaintiff testified that at no point did any of his attorneys—Riebandt, DeWald, or

          Ottenheimer—ever inform him that there was a risk that they could lose the Bank of America

          lawsuit or that a loss could result in plaintiffs being required to pay default interest and

          attorney fees. Plaintiff testified that, had he been so informed, he would have taken one of

          Bank of America’s settlement offers.

¶ 39                                         b. Defendant Riebandt

¶ 40          In his discovery deposition, Riebandt testified that he had a principal-agent relationship

          with Fidelity at the time that plaintiffs sold their commercial property, but did not recall

          having plaintiffs sign any disclosure agreements related to that relationship prior to their

          using Fidelity as their title insurer.


                                                        14
       No. 1-19-1735


¶ 41         Riebandt testified that, when he referred plaintiffs to Ottenheimer in 2011, he “opened up

          our office files to him” and gave him any documents that Riebandt had concerning plaintiffs,

          including the tract search report showing the 2009 Bank of America mortgage lien on

          plaintiffs’ personal residence.

¶ 42         Riebandt admitted that he had referred to the Bank of America mortgage as a “rogue

          mortgage” in 2012, and that he believed that the validity of the mortgage was contingent on

          the closing on the commercial property, which ultimately failed. Riebandt further testified

          that there was nothing in the mortgage documents expressly conditioning the validity of the

          mortgage on a successful closing.

¶ 43         Riebandt testified that, when plaintiffs sold their personal residence, he signed the

          indemnity agreement with Fidelity on their behalf and testified that he “explained to them

          what it was.” Riebandt admitted that the indemnity agreement was never sent to plaintiffs for

          their review, but testified that he had informed them that the entirety of the net proceeds

          would be held in escrow. Riebandt testified that, under the indemnity agreement, if Bank of

          America sought to foreclose against the new owners of plaintiffs’ personal residence, the new

          owners would turn to Fidelity as the title insurer, and Fidelity would invoke the indemnity

          agreement, making plaintiffs ultimately responsible for the foreclosure judgment.

¶ 44         Riebandt denied ever advising plaintiffs that filing a lawsuit would provide “fast relief.”

          When provided an e-mail authored by him using that term, Riebandt testified that he “[did

          not] remember the basis of why [he] said that.” Riebandt also denied advising plaintiffs as to

          the settlement offers, testifying that DeWald and Ottenheimer were in charge of the

          litigation. Riebandt testified that he never informed plaintiffs that they faced legal exposure




                                                      15
       No. 1-19-1735


          for not only the principal on the Bank of America mortgage, but also default interest and

          attorney fees.

¶ 45                                    c. Defendant Ottenheimer

¶ 46         In his discovery deposition, Ottenheimer testified that, generally, a note is dischargeable

          in bankruptcy, but that a consensual lien such as a mortgage is not. Ottenheimer further

          testified that, while plaintiffs’ obligations to Bank of America were not listed in their

          bankruptcy filing, it did not make a difference, as their obligations under the note were

          nonetheless discharged and the mortgage lien remained in place. Ottenheimer testified that he

          did not have a conversation with plaintiffs about the dischargeability of their obligations to

          Bank of America, as he “either didn’t know or [he] missed it, one of the two.”

¶ 47         Ottenheimer testified that he became aware of the Bank of America mortgage in February

          2012, and that Riebandt indicated that he would handle it. However, plaintiffs contacted

          Ottenheimer, expressing frustration about Riebandt’s inability to obtain the release of the

          lien, and asked Ottenheimer to contact Bank of America, which he did. Ottenheimer testified

          that he had conversations with Riebandt and DeWald about whether the mortgage lien should

          be handled in bankruptcy court or in state court, and Ottenheimer determined that it should

          not be handled in a bankruptcy court. Ottenheimer testified that he had no involvement in the

          case after the declaratory judgment lawsuit was filed.

¶ 48         Ottenheimer testified that he was unaware that plaintiffs had executed an indemnity

          agreement with Fidelity and further testified that, had he known that, he would have urged

          plaintiffs to negotiate a settlement instead of dismissing Bank of America’s initial offer as a

          “nonstarter.” Ottenheimer also testified that he was unaware that Bank of America had

          offered to split the $99,000 lien amount and, if he had known, he would have recommended


                                                      16
       No. 1-19-1735


          to settle as “my philosophy is you’re always better off to settle than to litigate. Because when

          you litigate, you take a chance; when you settle, you may not be happy, but it’s a sure thing

          and it’s done.”

¶ 49                                       d. Defendant DeWald

¶ 50          In his discovery deposition, DeWald testified that he handled the litigation of plaintiffs’

          action against Bank of America. DeWald admitted that he did not have a specific basis for

          requesting attorney fees in the Bank of America litigation and, despite their inclusion in the

          Bank of America complaint, DeWald denied ever representing to plaintiffs that they would

          be able to recover their attorney fees. DeWald testified that he discussed the risks and

          benefits of filing litigation with plaintiffs, but that he believed there were no benefits to

          foregoing litigation and he was “pretty confident that they could get their money” from filing

          suit. DeWald denied being aware that Bank of America had offered to settle prior to the

          filing of the lawsuit. DeWald also denied that Bank of America had offered to split the

          $99,000 principal amount but instead testified that Bank of America only offered to split the

          $214,000 of net sale proceeds by allowing plaintiffs to keep $50,000.

¶ 51          DeWald testified that he did not recall advising plaintiffs that filing suit would lead to

          “fast relief” and that he could not recall why Riebandt would have made that representation

          to plaintiffs in an e-mail.

¶ 52          DeWald testified that he, Riebandt, and Ottenheimer met with plaintiff Louis Hermansen

          at Ottenheimer’s office in June 2015 to discuss the trial court’s adverse ruling in the Bank of

          America litigation, including the possibility of appeal.




                                                       17
       No. 1-19-1735


¶ 53                                2. Bank of America Attorney Deposition

¶ 54           In his discovery deposition, Thomas Peckham, an attorney with the law firm representing

           Bank of America with respect to the instant transaction, testified that Bank of America

           initially offered to settle the matter if plaintiffs paid the principal amount on the note, but that

           offer was declined. After plaintiffs filed suit, Peckham had a discussion with DeWald about

           Bank of America settling if plaintiffs paid half of the principal amount; Peckham could not

           recall if this was a formal offer or merely a discussion, but had no reason to doubt DeWald’s

           assertion in an e-mail to plaintiffs that it was a formal offer. Finally, there was a third offer in

           which Bank of America would permit plaintiffs to keep $50,000 of the net proceeds from the

           sale of their personal residence. Peckham testified that all of the offers were declined.

¶ 55           Peckham testified that, after the filing of the declaratory judgment action, Bank of

           America filed a motion to dismiss the complaint, which was denied, and that the opinion

           denying the motion to dismiss found that the complaint stated a cause of action.

¶ 56                                           3. Plaintiffs’ Expert 1

¶ 57           In her discovery deposition, Mary Robinson, plaintiffs’ expert, testified that she was a

           practicing attorney and had served as an expert witness in numerous legal malpractice cases.

           Robinson was the former administrator of the Attorney Registration and Disciplinary

           Commission (ARDC), and her current practice involved representing attorneys in ARDC

           proceedings and performing consultation services for legal ethics issues. Robinson opined

           that defendants had violated their professional obligations by failing to provide sufficient

           information to enable plaintiffs to make informed decisions as to the litigation.

               1
                 Defendants also retained two experts, and Ottenheimer cites to his expert in his brief on appeal.
       However, neither expert’s deposition testimony or written report was attached to any of the motions for
       summary judgment or responses thereto. Accordingly, the only expert opinion properly before us is that
       of plaintiffs’ expert.
                                                            18
       No. 1-19-1735


¶ 58         Robinson also prepared a written report, attached to plaintiffs’ response to defendants’

          motions for summary judgment. In her report, Robinson opined that defendants “failed to

          meet the standard of care required of them by failing at multiple junctures to give [plaintiffs]

          the information and explanations they needed to make informed decisions.” First, Robinson

          opined that Riebandt did not properly inform plaintiffs about the risks of executing the Bank

          of America documents in connection with the 2009 attempted sale of the commercial

          property. Additionally, Robinson opined that Riebandt was required to inform plaintiffs in

          2011 when he first discovered that the mortgage lien had been recorded, and that

          Ottenheimer should have discussed the implications of the mortgage in advising plaintiffs as

          to their bankruptcy filing.

¶ 59         Robinson further opined that Riebandt and DeWald had a conflict of interest in

          challenging the Bank of America mortgage in that they should have first informed plaintiffs

          that the recording of the mortgage lien had been made possible only by Riebandt’s failure to

          insist on conditioning the recording on a successful closing. Robinson opined that, due to

          this, Riebandt and DeWald had an interest in resolving the matter in a way that did not reflect

          adversely on Riebandt’s handling of the transaction. Instead, Robinson opined that Riebandt

          and DeWald “embarked upon the conflicted representation of [plaintiffs] and fell into exactly

          the concerns that should have forestalled them from doing so.” Robinson noted that “[n]ot

          once did they acknowledge that there was even a possibility that [Bank of America’s]

          position might be found to have merit, and they advised [plaintiffs] to reject settlement offers

          that would have allowed [plaintiffs] to retain sufficient funds from the proceeds of the sale of

          their residence to fund the intended purchase of another home.” Robinson opined that

          Ottenheimer “had a less acute but similar concern in that he had failed to notice or advise


                                                      19
       No. 1-19-1735


          [plaintiffs] of the existence and significance of [the mortgage] while handling their

          bankruptcy case, at a time when they could at least have begun the process of challenging the

          Mortgage.”

¶ 60         Robinson also opined that Riebandt’s relationship with Fidelity presented a conflict of

          interest that should have been disclosed to plaintiffs. Robinson opined that, “[w]ithout

          informing [plaintiffs] of that relationship, Defendant Riebandt proceeded to negotiate an

          agreement with Fidelity to insure over [the mortgage] in return for [plaintiffs] agreeing not

          only to escrow the full net proceeds from the sale of their home, but also to indemnify

          Fidelity as to any and all claims that might be made on Fidelity in connection with any and

          all exceptions to title and to be responsible for any expenses incurred by Fidelity due to any

          such claims, while giving Fidelity authority to use the escrowed funds to settle any such

          claims.” Instead of disclosing his relationship with Fidelity, Robinson opined that plaintiffs

          “authorized Defendant Riebandt to negotiate and even execute pursuant to a power of

          attorney an agreement with Fidelity under the misapprehension that Defendant Riebandt’s

          loyalty to their interest was uncompromised by any competing obligations to Fidelity or by

          any personal interests in protecting his ongoing relationship with Fidelity.” Robinson noted

          that “[t]he indemnity agreement left [plaintiffs] bearing the entire risk of a negative outcome

          in the dispute over [the mortgage], while freezing their entire sale proceeds to secure

          Fidelity’s interest in the transaction. Moreover, the indemnity agreement gave Fidelity

          unfettered authority, at its sole discretion, to use the escrowed funds to settle any claims.”

¶ 61         Robinson further opined that all of the defendants owed the duty to provide adequate and

          accurate information to plaintiffs to allow them to make informed decisions about how to

          proceed in the dispute with Bank of America. Robinson opined that the most obvious risk


                                                       20
       No. 1-19-1735


          was that they could lose, but, “[a]lthough that risk was obvious, it was a risk that all of the

          Defendants either denied or understated, with varying degrees of self-interest motivating

          their advice.” Robinson opined that it was also “critical” for plaintiffs “to understand the full

          extent of their exposure should they lose,” as well as the limits of what they could recover if

          they won. Robinson opined:

                 “Without a complete and accurate understanding of the risks of proceeding, the limits

                 on success, and the time that might pass before the dispute could be resolved,

                 [plaintiffs] could not make an informed decision on whether or not to accept either

                 [Bank of America’s] September 2012 offer to settle at the amount of the Mortgage

                 principal, or the October 2012 offer to settle for half that amount.”

¶ 62                                       C. Trial Court Ruling

¶ 63         On December 26, 2018, the trial court entered an order granting defendants’ motions for

          summary judgment. The court found that plaintiffs’ injuries flowed from defendants’ alleged

          malpractice in connection with the 2009 forbearance agreement. The court found that

          plaintiff became aware of their damages from the alleged malpractice in February 2012,

          when they learned that the mortgage lien had been recorded and that “[t]he advice and

          actions of Defendants are inseparable from the 2009 agreement.”

¶ 64         The court found that plaintiffs knew or should have known of their injury in February

          2012 even if plaintiffs may not have had actual knowledge of a malpractice cause of action.

          Consequently, the court found that the statute of limitations began to run in February 2012

          or, at the very latest, on July 16, 2014, when plaintiff Louis Hermansen sent an e-mail asking

          if they “should consider going after [Riebandt].” Therefore, the court found that plaintiffs’

          August 3, 2016, complaint was time-barred under the statute of limitations. In the alternative,


                                                       21
       No. 1-19-1735


          the trial court also found that the case was barred by the six-year statute of repose because

          the alleged malpractice occurred in 2009 in connection with the negotiation of the

          forbearance agreement.

¶ 65         The court found that the statute of repose was not tolled due to equitable estoppel. The

          court found that defendants did not believe that their representations were untrue and, indeed,

          at least one trial judge agreed with defendants’ interpretation of the Bank of America loan

          documents. Additionally, the court found that defendants did not misrepresent or conceal

          material facts.

¶ 66         Finally, the court found that defendants’ advice to plaintiffs was based on errors of

          judgment as to an unsettled question of law, not failure to exercise a reasonable degree of

          care and skill. The court found that defendants “cannot be faulted for not disclosing what

          they did not believe.”

¶ 67         The court therefore found that the case was time-barred as against Riebandt and DeWald

          and, by extension, was also time-barred against Ottenheimer. Consequently, the court granted

          defendants’ motions for summary judgment. Plaintiffs filed a motion for reconsideration,

          which was denied on May 10, 2019. On July 26, 2019, DeWald’s counterclaim for attorney

          fees against plaintiffs was voluntarily dismissed, meaning that all claims against all parties

          had been decided. This appeal follows.

¶ 68                                           ANALYSIS

¶ 69         On appeal, plaintiffs contend that the trial court erred in granting summary judgment in

          favor of defendants. A trial court is permitted to grant summary judgment only “if the

          pleadings, depositions, and admissions on file, together with the affidavits, if any, show that

          there is no genuine issue as to any material fact and that the moving party is entitled to a


                                                      22
       No. 1-19-1735


          judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2018). The trial court must view

          these documents and exhibits in the light most favorable to the nonmoving party. Home

          Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial

          court’s decision to grant a motion for summary judgment de novo. Outboard Marine Corp. v.

          Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo consideration means we

          perform the same analysis that a trial judge would perform. XL Specialty Insurance Co. v.

          Performance Aircraft Leasing, Inc., 2019 IL App (1st) 181031, ¶ 62.

¶ 70         “Summary judgment is a drastic measure and should only be granted if the movant’s right

          to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.

          However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary

          judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). The party

          moving for summary judgment bears the initial burden of proof. Nedzvekas v. Fung, 374 Ill.

          App. 3d 618, 624 (2007). The movant may meet his burden of proof either by affirmatively

          showing that some element of the case must be resolved in his favor or by establishing “ ‘that

          there is an absence of evidence to support the nonmoving party’s case.’ ” Nedzvekas, 374 Ill.

          App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). “ ‘The purpose

          of summary judgment is not to try an issue of fact but *** to determine whether a triable

          issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708 (2002)

          (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on any basis

          appearing in the record, whether or not the trial court relied on that basis or its reasoning was

          correct. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 71         In the case at bar, plaintiffs contend that the trial court erred in finding that their

          complaint was time-barred. Section 13-214.3 of the Code of Civil Procedure (Code) (735


                                                       23
       No. 1-19-1735


          ILCS 5/13-214.3 (West 2014)) sets forth the time limitations for filing a cause of action for

          legal malpractice. Specifically, section 13-214.3 provides a two-year statute of limitations for

          any action against an attorney arising out of an act or omission in the performance of

          professional services, which begins running at the time the person filing the action “knew or

          reasonably should have known of the injury for which damages are sought.” 735 ILCS 5/13-

          214.3(b) (West 2014). This section “incorporates the ‘discovery rule,’ which serves to toll the

          limitations period to the time when the plaintiff knows or reasonably should know of his or

          her injury.” Snyder v. Heidelberger, 2011 IL 111052, ¶ 10 (citing Hester v. Diaz, 346 Ill.

          App. 3d 550, 553 (2004)). In most cases, the time at which a party has or should have the

          requisite knowledge under the discovery rule is a question of fact. Jackson Jordan, Inc. v.

          Leydig, Voit & Mayer, 158 Ill. 2d 240, 250 (1994). “However, ‘[w]here it is apparent from

          the undisputed facts *** that only one conclusion can be drawn, the question becomes one

          for the court,’ and can be resolved as a matter of law, making summary judgment on statute

          of limitation grounds appropriate.” Castello v. Kalis, 352 Ill. App. 3d 736, 744 (2004)

          (quoting Witherell v. Weimer, 85 Ill. 2d 146, 156 (1981)); see also Jackson Jordan, 158 Ill.

          2d at 250 (considering statute of limitations issue on summary judgment); Golla v. General

          Motors Corp., 167 Ill. 2d 353, 358-59 (1995) (same); AYH Holdings, Inc. v. Avreco, Inc., 357

          Ill. App. 3d 17, 43 (2005) (same).

¶ 72         Additionally, section 13-214.3 further provides that an action for legal malpractice “may

          not be commenced in any event more than 6 years after the date on which the act or omission

          occurred.” 735 ILCS 5/13-214.3(c) (West 2014). The purpose of a statute of repose, as found

          in section 13-214.3(c), “operates to curtail the ‘long tail’ of liability that may result from the

          discovery rule.” Snyder, 2011 IL 111052, ¶ 10 (citing Sorenson v. Law Offices of Theodore


                                                       24
       No. 1-19-1735


          Poehlmann, 327 Ill. App. 3d 706, 708 (2002)). A statute of repose begins to run when a

          specific event occurs, regardless of whether an action has accrued. Snyder, 2011 IL 111052,

          ¶ 10. “Thus, a statute of repose is not tied to the existence of any injury, but rather it

          extinguishes liability after a fixed period of time.” Snyder, 2011 IL 111052, ¶ 10.

¶ 73         The relevant question in the case at bar is the date from which either the two-year statute

          of limitations or six-year statute of repose began to run. The trial court found that all of

          plaintiffs’ claims arose from the recording of the 2009 mortgage lien, and that plaintiffs

          became aware of that mortgage lien by 2012 at the latest, triggering the two-year statute of

          limitations. Plaintiffs, however, claim that their cause of action did not accrue until the entry

          of the adverse judgment against them in 2015, making their 2016 complaint timely.

¶ 74         Plaintiffs’ claims are based on the “adverse judgment rule,” as set forth in Lucey v. Law

          Offices of Pretzel & Stouffer, Chtrd., 301 Ill. App. 3d 349 (1998). The court in that case

          noted that “Illinois courts have frequently recognized, either expressly or implicitly, that a

          cause of action for legal malpractice will rarely accrue prior to the entry of an adverse

          judgment, settlement, or dismissal of the underlying action in which plaintiff has become

          entangled due to the purportedly negligent advice of his attorney.” Lucey, 301 Ill. App. 3d at

          356. To prevail on a legal malpractice claim, the plaintiff client must plead and prove that the

          defendant attorneys owed the client a duty of care arising from the attorney-client

          relationship, that the defendants breached that duty, and that as a proximate result, the client

          suffered injury. Northern Illinois Emergency Physicians v. Landau, Omahana & Kopka, Ltd.,

          216 Ill. 2d 294, 306 (2005). Our supreme court has explained that “[t]he injury in a legal

          malpractice action is not a personal injury [citation], nor is it the attorney’s negligent act

          itself [citation]. Rather, it is a pecuniary injury to an intangible property interest caused by


                                                       25
       No. 1-19-1735


          the lawyer’s negligent act or omission.” Northern Illinois Emergency Physicians, 216 Ill. 2d

          at 306. Thus, for purposes of a legal malpractice action, a client is not considered to be

          injured until he has suffered a loss for which he may seek monetary damages, and the fact

          that an attorney may have breached a duty of care is not, in itself, sufficient to sustain a cause

          of action. Northern Illinois Emergency Physicians, 216 Ill. 2d at 306. “Even if negligence on

          the part of the attorney is established, no action will lie against the attorney unless that

          negligence proximately caused damage to the client. [Citation.] The existence of actual

          damages is therefore essential to a viable cause of action for legal malpractice. [Citation.]”

          Northern Illinois Emergency Physicians, 216 Ill. 2d at 306-07.

¶ 75         The Lucey court explained: “Since it is also possible the former client will prevail when

          sued by a third party, damages are entirely speculative until a judgment is entered against the

          former client or he is forced to settle. When uncertainty exists as to the very fact of damages,

          as opposed to the amount of damages, damages are speculative [citation], and no cause of

          action for malpractice can be said to exist.” Lucey, 301 Ill. App. 3d at 355. See also Northern

          Illinois Emergency Physicians, 216 Ill. 2d at 307.

¶ 76         In the case at bar, we agree that plaintiffs’ cause of action did not accrue in 2012, when

          they became aware of the mortgage lien, but in 2015, when an adverse judgment was entered

          against them in the Bank of America litigation. Plaintiffs have made clear that the alleged

          negligent conduct for which they are seeking relief is defendants’ advice with respect to

          attempting to remove the mortgage lien. They have made equally clear that they are not

          seeking relief based on any error in negotiating or drafting the Bank of America documents

          in 2009, nor are they seeking relief based on Ottenheimer’s failure to include the Bank of




                                                       26
       No. 1-19-1735


           America note and mortgage on their bankruptcy filing. 2 Indeed, Robinson’s report and

           deposition testimony set forth several instances—aside from the execution of the 2009

           documents—in which defendants engaged in allegedly negligent conduct. First, Robinson

           opined that Riebandt owed plaintiffs a duty to inform them when he discovered in 2011 that

           the mortgage lien had been recorded, so that they had the ability of addressing the lien prior

           to attempting to sell their home and without the pressure of an imminent closing date.

           Similarly, Robinson opined that Ottenheimer owed plaintiffs a duty to discuss the lien in

           connection with the bankruptcy. Robinson opined that Ottenheimer received the information

           as to the existence of the mortgage lien while he was representing plaintiffs in their

           bankruptcy, where one aspect of the representation required decisions by plaintiffs as to how

           to address consensual liens on their personal residence. Robinson opined that, “[b]y failing to

           address the existence and significance of [the mortgage lien] in his advice to [plaintiffs],

           Defendant Ottenheimer facilitated the eventual and predictable difficulty that arose when

           [plaintiffs] secured a very favorable offer to purchase their home.”

¶ 77           Next, Robinson opined that Riebandt and DeWald had a conflict of interest when they

           attempted to address the mortgage lien in connection with the sale of plaintiffs’ personal

           residence in 2012. Robinson opined that Riebandt and DeWald had a duty to disclose that

           they had an interest in achieving a resolution of the dispute in such a way that did not reflect

           adversely on Riebandt’s handling of the initial transaction, and that there was a risk that this

           interest would influence their advice to plaintiffs. Instead, Robinson opined that Riebandt and


               2
                We note that Riebandt’s conduct in negotiating the 2009 documents does play a role in
       evaluating the propriety of defendants’ later actions—for instance, Robinson opined that defendants had
       an interest in resolving the dispute in a manner that did not place Riebandt’s 2009 conduct in a negative
       light. We also note that plaintiffs’ complaint includes allegations that Riebandt’s 2009 conduct was
       negligent. However, plaintiffs represent in their briefs that they are not seeking to hold defendants liable
       for 2009 conduct.
                                                           27
       No. 1-19-1735


          DeWald engaged in the conflicted representation “and fell into exactly the concerns that

          should have forestalled them from doing so.” Specifically, Robinson pointed to defendants’

          failure to even acknowledge the possibility that Bank of America’s position could be found

          to have merit and their advising plaintiffs to reject settlement offers that would have

          permitted plaintiffs to retain sufficient funds from the proceeds of the sale of their personal

          residence to fund the intended purchase of another home. Robinson opined that Ottenheimer

          “had a less acute but similar concern” in that he failed to notice or advise plaintiffs of the

          existence of the mortgage lien while handling the bankruptcy, and did not inform plaintiffs

          that he could have warned them of its existence sooner or that Riebandt could have avoided

          the entire issue by conditioning the documents on a successful closing.

¶ 78         Third, Robinson opined that Riebandt had a conflict of interest arising from his agency

          relationship with Fidelity, and that Riebandt had a duty to inform plaintiffs of that conflict

          prior to negotiating the indemnity agreement with Fidelity. Instead, Riebandt did not provide

          any such information or advise them that they could seek other counsel or another title

          insurer, leading plaintiffs to believe that Riebandt’s loyalty to them was uncompromised.

          This resulted in Riebandt executing the indemnity agreement, which left plaintiffs bearing

          the entire risk of a negative outcome, while freezing the entirety of their sale proceeds to

          secure Fidelity’s interest in the transaction and permitting Fidelity unfettered authority to use

          the escrowed funds to settle any claims.

          Finally, Robinson opined that all of the defendants owed plaintiffs a duty to explain matters

          to them to the extent reasonably necessary for them to be able to make informed decisions.

          Robinson opined that “[i]n order to be able to make informed decisions, [plaintiffs] needed

          complete and candid advice on the risks they faced and alternatives available to them. Such


                                                       28
       No. 1-19-1735


          advice was particular critical for purposes of allowing them to make informed decisions as to

          whether to accept or reject settlement offers from [Bank of America].” Specifically,

          Robinson opined that plaintiffs should have been informed as to the risk that they could lose,

          the full extent of their exposure should they lose, the limits of what they could recover even

          if they won, and a realistic assessment of how long it could take to secure a court ruling.

          Instead, “[h]aving not been warned of multiple risks, including the risk that the

          representation by the Defendants would be impacted by their own interests, [plaintiffs]

          blindly trusted that they would ultimately prevail until they did not.”

¶ 79         In summary, plaintiffs have identified a number of ways in which they have alleged that

          defendants were negligent, even apart from the original negotiation and execution of the

          2009 documents. Thus, the fact that plaintiffs learned of the existence of the mortgage lien

          did not establish an injury. At that point, plaintiffs still had at least the possibility of having

          the mortgage lien released, either by Bank of America voluntarily or through court action. It

          was only in 2015, when there was an adverse judgment entered against them, that plaintiffs

          actually incurred any injury based on the existence of the mortgage lien. Accordingly,

          plaintiffs’ cause of action accrued in 2015, meaning that their 2016 complaint was not time-

          barred by the two-year statute of limitations.

¶ 80         We find unpersuasive defendants’ arguments as to the statute of limitations. First,

          Riebandt and DeWald claim that plaintiffs knew that they had a legal malpractice cause of

          action by July 2014, when plaintiff Louis Hermansen sent an e-mail asking if they “should

          consider going after [Riebandt].” However, plaintiff testified in his deposition that he sent

          that e-mail because the lawsuit was not leading anywhere. He testified that he “didn’t know”

          whether he meant a lawsuit against Riebandt, and “[t]hat’s why I asked [DeWald] for his


                                                        29
       No. 1-19-1735


          opinion as to what to do.” Plaintiff testified that, at that point, they realized that there had

          been a mistake in the forbearance agreement, and “our question was what rights do we have

          to try to correct this.” We cannot find that this e-mail supports defendants’ arguments as to

          the statute of limitations. Even assuming that plaintiff knew that there was a legal

          malpractice action—which the record does not, as a matter of law, establish—plaintiff’s

          testimony shows that he was expressing frustration over the mistake in the forbearance

          agreement in 2009. In other words, the “legal malpractice” he was aware of would have been

          Riebandt’s 2009 conduct, which plaintiffs are not claiming in the case at bar. As explained

          previously, that is not the conduct for which plaintiffs are seeking to hold defendants liable.

          They are seeking to hold defendants liable for defendants’ advice in handling the release of

          the lien and advising plaintiffs that the lien had no legal effect whatsoever, including the

          rejection of several settlement offers without explaining that their case against Bank of

          America could be a case that could be lost. There is no suggestion from the e-mail that

          plaintiffs recognized that the advice that they were receiving over the release of the lien was

          in any way deficient. Defendants do not cite any authority to suggest that being aware of one

          form of negligence triggers the statute of limitations on a different form of negligence, and

          we cannot find that the presence of this e-mail did so in the case at bar.

¶ 81         Riebandt and DeWald similarly attempt to argue that the adverse judgment rule is

          inapplicable by claiming that nothing about the litigation could have changed the fact that the

          mortgage lien existed. As with their earlier argument, this conflates the existence of

          mortgage lien with the attempts to remove the lien. However, as noted, the instant litigation

          is not about what Riebandt could have done in 2009, but about what defendants did

          beginning in 2012, when they began seeking the release of the lien.


                                                       30
       No. 1-19-1735


¶ 82         Finally, we find unpersuasive Ottenheimer’s claim that the statute of limitations began to

          run as to claims against him when plaintiffs filed their lawsuit against Bank of America in

          2012. Ottenheimer claims that, when plaintiffs retained DeWald to file suit, “they were

          effectively attempting to redo the services previously provided by Ottenheimer when he

          unsuccessfully attempted to negotiate a release of the mortgage lien.” However, this claim is

          belied by the record, which shows that the filing of the lawsuit was a step in the progression

          of the case and was a step that was discussed by Ottenheimer himself. In other words,

          plaintiffs were not abandoning Ottenheimer or “redo[ing]” his work—they were escalating to

          the next step of filing a lawsuit. Consequently, we find that plaintiffs’ complaint was not

          time-barred under the statute of limitations.

¶ 83         However, we must also consider the six-year statute of repose. As noted, a statute of

          repose begins to run when a specific event occurs, regardless of whether an action has

          accrued. Snyder, 2011 IL 111052, ¶ 10. In the case at bar, the trial court found that the statute

          of repose was triggered in 2009, when Riebandt’s alleged negligence as to the negotiation of

          the Bank of America documents occurred.

¶ 84         “ ‘The statute of repose in a legal malpractice case begins to run as soon as an event

          giving rise to the malpractice claim occurs, regardless of whether plaintiff’s injury has yet

          been realized.’ ” Terra Foundation for American Art v. DLA Piper LLP (US), 2016 IL App

          (1st) 153285, ¶ 31 (quoting Lamet v. Levin, 2015 IL App (1st) 143105, ¶ 20). “The period of

          repose in a legal malpractice case begins to run on the last date on which the attorney

          performs the work involved in the alleged negligence.” Snyder, 2011 IL 111052, ¶ 18.




                                                          31
       No. 1-19-1735


¶ 85           In the case at bar, the first instance of actionable negligence identified by plaintiffs

           occurred in 2012, 3 when defendants began attempting to negotiate with Bank of America to

           release the mortgage lien, and arguably continued through 2015, when plaintiffs agreed to

           settle the litigation after the entry of an adverse judgment against them. Taking the 2012 date,

           the earliest that the statute of repose would have expired was 2018, well after the filing of the

           instant lawsuit. Accordingly, the statute of repose does not bar plaintiffs’ claims.

¶ 86           We find unpersuasive Riebandt and DeWald’s contention that there was a “continuous

           course of representation related to a single subject matter.” Once the attempts to remove the

           lien commenced in 2012, that may have been the case. However, before that point, we cannot

           agree with defendants’ claim. Riebandt and DeWald represented plaintiffs in a number of

           real estate-related matters, including the litigation of the other obligations on the commercial

           property. The 2009 mortgage lien at issue in the instant litigation was executed and recorded

           in 2009, then was not noticed again until 2011 at the earliest, when Riebandt became aware

           of it. And again, plaintiffs are not seeking to recover for any 2009 conduct, but are only

           alleging negligence as to the litigation of the mortgage lien, which began in 2012.

           Consequently, we cannot find that the statute of repose began in 2009.

¶ 87           Furthermore, even if the statute of repose was triggered in 2009, the statute was equitably

           tolled by defendants’ conduct. We find the case at bar similar to that considered by our

           supreme court in Jackson Jordan. There, the defendant attorneys were retained to advise the

           plaintiff client as to a matter of patent law. Jackson Jordan, 158 Ill. 2d at 243. The attorneys

           gave the client incorrect information as to the presence of a previously existing patent, and
               3
                 We note that Robinson opined that Riebandt should have informed plaintiffs about the existence
       of the mortgage lien in 2011, when he first discovered it, and should have informed them of the risks of
       inaction. However, plaintiffs’ claims on appeal are focused on the settlement offers and the litigation of
       the lien issue, which began in 2012. Even using the 2011 date, however, would result in the statute of
       repose expiring in 2017, after the 2016 filing of the complaint.
                                                          32
       No. 1-19-1735


          the client proceeded with its plans in light of that information. Jackson Jordan, 158 Ill. 2d at

          243-44. The client later discovered a patent-infringement lawsuit against a competitor and

          asked the attorneys to evaluate the impact of that litigation on the client’s use of its own

          machines. Jackson Jordan, 158 Ill. 2d at 244. In a letter, one of the attorneys “assured [the

          client] that [the other] patent was invalid and, in addition, outlined two defenses [the client]

          could assert against an infringement claim.” Jackson Jordan, 158 Ill. 2d at 245. The holder of

          the other patent subsequently contacted the client, contending that the client’s machines

          infringed on the patent, and the client again sought the attorneys’ advice. Jackson Jordan,

          158 Ill. 2d at 245. One of the attorneys again assured the client that the machines did not

          infringe on any valid patents and recommended bringing a declaratory judgment action

          against the patent holder. Jackson Jordan, 158 Ill. 2d at 245. The court found in the client’s

          favor as to several portions of its complaint, and the attorneys assured the client that the

          favorable portions of the judgment would be affirmed on appeal. Jackson Jordan, 158 Ill. 2d

          at 246. However, the patent holder prevailed on appeal and on remand to the trial court.

          Jackson Jordan, 158 Ill. 2d at 246-47.

¶ 88         The client filed a legal malpractice action against the attorneys, contending that the

          attorneys failed to properly examine the patent and negligently failed to advise the client that

          its machines might infringe on the patent. Jackson Jordan, 158 Ill. 2d at 247. In its answer,

          the attorneys raised the statute of limitations as an affirmative defense. Jackson Jordan, 158

          Ill. 2d at 247. Our supreme court found that there was a question of fact as to when the

          client’s cause of action accrued. Jackson Jordan, 158 Ill. 2d at 250. However, our supreme

          court further found that the attorneys were equitably estopped from asserting the statute of

          limitations as a defense because the delay in filing was induced by the attorneys’ actions.


                                                      33
       No. 1-19-1735


          Jackson Jordan, 158 Ill. 2d at 251-53. The supreme court found that, “had it not been for

          defendant’s constant reassurances that no patent was infringed upon and that [the patent

          holder’s] claim was without merit, plaintiff’s suit would not have been so delayed.” Jackson

          Jordan, 158 Ill. 2d at 252.

¶ 89         Our supreme court emphasized that “[i]t is not necessary that the defendant intentionally

          mislead or deceive the plaintiff, or even intend by its conduct to induce delay. [Citations.]

          Rather, all that is necessary for invocation of the doctrine of equitable estoppel is that the

          plaintiff reasonably rely on the defendant’s conduct or representations in forbearing suit.”

          (Internal quotation marks omitted.) Jackson Jordan, 158 Ill. 2d at 252. The supreme court

          found:

                       “The law firm in this case was hired for its advice. The advice was given and the

                   client relied on it, allegedly to its ultimate detriment. Throughout the proceedings,

                   however, the client was reassured as to the soundness of its legal position. The mere

                   assertion of a contrary claim and the filing of a lawsuit were not, in and of

                   themselves, sufficiently compelling to induce the client to seek a second legal

                   opinion. Meritless claims and nuisance lawsuits are, after all, a fairly commonplace

                   occurrence. It would be a strange rule if every client were required to seek a second

                   legal opinion whenever it found itself threatened with a lawsuit. Moreover, in the case

                   at hand, the client was lulled into a false sense of security by the firm’s soothing

                   reassurances and advice.” Jackson Jordan, 158 Ill. 2d at 252-53.

¶ 90         In the case at bar, as in Jackson Jordan, plaintiffs sought defendants’ advice, and

          defendants reassured them at every turn that their position was correct. Defendants do not

          point to any evidence showing that they ever discussed the risks of litigation with plaintiffs,


                                                       34
       No. 1-19-1735


          including the possibility that they could lose and their exposure if they did so. In fact, during

          his deposition, DeWald struggled to identify any downside to filing the lawsuit against Bank

          of America, and Ottenheimer dismissed Bank of America’s initial settlement offer as a

          “nonoffer,” “nonsense,” and a “nonstarter.” Additionally, defendants do not point to any

          evidence showing that they ever discussed the limits of plaintiffs’ recovery with them or that

          plaintiffs were aware of how long the litigation might take. Instead, DeWald included a

          request for attorney fees in the complaint against Bank of America—which he admitted at his

          deposition he had no basis for including—and informed plaintiffs that they would also be

          able recover the amount of money that plaintiffs spent in rent payments. Riebandt also

          suggested that plaintiffs would be able to obtain “fast relief” from the court. Soothed by these

          reassurances from all three attorneys involved in the matter, as Robinson opined, “[plaintiffs]

          blindly trusted that they would ultimately prevail until they did not.” Consequently, even if

          the statute of repose had been triggered in 2009, it was equitably tolled by defendants’

          conduct.

¶ 91         We find unpersuasive defendants’ claims that equitable estoppel would not apply because

          the basis of a legal malpractice action cannot also constitute the basis for equitable estoppel.

          See Brummel v. Grossman, 2018 IL App (1st) 162540, ¶ 38; Koczor v. Melnyk, 407 Ill. App.

          3d 994, 1000 (2011). Equitable estoppel would only be necessary to consider if the relevant

          action for purposes of the statute of repose is Reibandt’s 2009 conduct that led to the

          recording of the mortgage lien. Defendants’ subsequent conduct, then, in making

          representations as to the validity of the lien and the chances of success in court, is not the

          same conduct that gave rise to the legal malpractice. Defendants’ argument attempts to have

          it both ways—arguing that the matter is barred because the actionable conduct occurred in


                                                       35
       No. 1-19-1735


          2009, but then also arguing that equitable estoppel does not apply because the actionable

          conduct is the representations made by defendants after 2009. In the case at bar, therefore, we

          find that the statute of repose was triggered no earlier than 2012, but that, even using the

          2009 date urged by defendants, the statute of repose was equitably tolled by defendants’

          conduct.

¶ 92         Finally, defendants also raise several arguments not related to the statute of limitations or

          statute of repose that they claim show that summary judgment was properly entered.

          However, we find these arguments unpersuasive. First, defendants claim that their conduct

          was shielded by the “attorney judgment rule.” Generally, an attorney cannot be held liable for

          every mistake in the practice of law. Gelsomino v. Gorov, 149 Ill. App. 3d 809, 813 (1986).

          “Illinois adheres to the rule that an attorney is not liable to his client for errors in judgment,

          but only for failing to exercise a reasonable degree of care and skill, notwithstanding that the

          exercise of that judgment may have led to an unfavorable result for the client.” Goldstein v.

          Lustig, 154 Ill. App. 3d 595, 600 (1987) (citing Smiley v. Manchester Insurance & Indemnity

          Co., 71 Ill. 2d 306, 313 (1978)).

¶ 93         However, an attorney’s judgment in the preparation and handling of a case “is not ***

          always and automatically protected under the rubrics of ‘matters of professional judgment’ or

          ‘tactical decisions.’ ” Gelsomino, 149 Ill. App. 3d at 814. “[M]erely characterizing an act or

          omission as a matter of judgment does not end the inquiry. The issue remains as to whether

          the attorney has exercised a reasonable degree of care or skill in representing his client.”

          Gelsomino, 149 Ill. App. 3d at 814. “ ‘In Illinois the question of whether a lawyer has

          exercised a reasonable degree of care and skill in representing and advising his client has

          always been one of fact ***.’ ” Nelson v. Quarles & Brady, LLP, 2013 IL App (1st) 123122,


                                                       36
       No. 1-19-1735


          ¶ 30 (quoting Brown v. Gitlin, 19 Ill. App. 3d 1018, 1020 (1974)). “Moreover, this question

          of fact must generally be determined through expert testimony and usually cannot be decided

          as a matter of law.” Nelson, 2013 IL App (1st) 123122, ¶ 30.

¶ 94         In the case at bar, plaintiffs have provided the testimony of an expert who has opined that

          it was not reasonable for defendants to fail to obtain plaintiffs’ informed consent in the

          instant litigation. Specifically, Robinson identified a number of instances during their

          representation when defendants failed to disclose information to plaintiffs that was necessary

          to enable them to make informed decisions. First, in 2011, when Riebandt discovered that the

          mortgage lien had been discovered but failed to inform plaintiffs or to counsel them as to the

          risk of inaction. Second, when defendants began their attempts to remove the lien and

          Riebandt and DeWald failed to inform plaintiffs that they had an interest in resolving the

          issue in a way that did not reflect negatively on Riebandt. Third, when Ottenheimer failed to

          inform plaintiffs that he had overlooked the presence of the mortgage lien when handling

          their bankruptcy. Fourth, when Riebandt and DeWald failed to disclose Riebandt’s

          relationship with Fidelity, leading plaintiffs to believe that Riebandt was acting with

          undivided loyalty in signing the indemnity agreement. Fifth, when defendants advised

          plaintiffs to reject two settlement offers without informing them of the risks of loss, their

          exposure in the event of loss, the limits to their recovery if they won, and the length of time it

          would take to litigate. Thus, plaintiffs have provided evidence that defendants did not

          exercise a reasonable degree of care or skill in representing plaintiffs. In the presence of this

          question of fact, we cannot find that summary judgment on this basis is appropriate.

¶ 95         Finally, Ottenheimer argues that summary judgment was appropriate as to the claims

          against him because his conduct was not the proximate cause of plaintiffs’ injuries, since his


                                                       37
       No. 1-19-1735


          involvement ended at the time the litigation commenced. However, we do not find persuasive

          Ottenheimer’s attempts to distinguish his conduct from that of Riebandt or DeWald.

          “Generally, the issue of proximate causation raises an issue of fact, except where reasonable

          men cannot disagree.” Gelsomino, 149 Ill. App. 3d at 815 (citing Ney v. Yellow Cab Co., 2

          Ill. 2d 74, 84 (1954)). Plaintiffs have alleged that Ottenheimer was involved in advising

          them—at a minimum—in 2011, when he handled their bankruptcy, and in 2012, when he

          reached out to Bank of America. His advice with respect to the latter steered plaintiffs toward

          filing their lawsuit against Bank of America and toward rejecting the initial settlement offer.

          Plaintiffs also allege that Ottenheimer was involved in conversations concerning their claims

          as late as 2015. The depositions of all parties confirm his involvement in attempting to

          address the mortgage lien.

¶ 96         Additionally, Robinson identified several instances in which Ottenheimer’s conduct

          specifically—apart from the other defendants—was problematic. For instance, Robinson

          opined that Ottenheimer failed to notice or advise plaintiffs of the existence of the mortgage

          lien during the bankruptcy proceedings, at a time when they could have addressed the issue

          without the pressure of a closing date. Ottenheimer also never informed plaintiffs that he

          could have warned them sooner or that the issues with the mortgage lien could have been

          avoided by Reibandt in 2009. More problematically, Ottenheimer specifically characterized

          the first settlement offer by Bank of America as “nonsense” and a “non-starter,” without

          explaining the risks of rejecting the offer, and did not familiarize himself with the entirety of

          plaintiffs’ file, including the existence of the indemnity agreement, which he testified would

          have changed his advice. Robinson also opined that the conduct of all three defendants led

          plaintiffs to believe that defendants were adequately representing their interests and that


                                                       38
       No. 1-19-1735


          plaintiffs relied on all three defendants coordinating with each other. While the parties may

          dispute the extent of Ottenheimer’s involvement or the consequences of that involvement,

          that is a decision for the trier of fact, not for disposition on summary judgment. Accordingly,

          we find that the trial court erred in granting summary judgment in defendants’ favor.

¶ 97                                         CONCLUSION

¶ 98         For the reasons set forth above, the trial court erred in granting summary judgment in

          defendants’ favor. First, plaintiffs’ complaint was not barred by the two-year statute of

          limitations, where their cause of action for legal malpractice did not accrue until the 2015

          entry of an adverse judgment against them. Additionally, plaintiffs’ complaint was not barred

          by the six-year statute of repose, where the first act of actionable negligence occurred in 2012

          and the last act of negligence occurred in 2015.

¶ 99         Reversed and remanded.




                                                      39
No. 1-19-1735



                                  No. 1-19-1735


Cite as:                 Hermansen v. Riebandt, 2020 IL App (1st) 191735


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 16-L-
                         007654; the Hon. Thomas R. Mulroy Jr., Judge, presiding.


Attorneys                Nathan I. Neff, of Neff Law Group, PC, of Chicago, for
for                      appellants.
Appellant:


Attorneys                Joseph R. Marconi, David M. Macksey, Brian C. Langs, and
for                      Adam J. Sedia, of Johnson & Bell, Ltd., of Chicago, for appellees
Appellee:                James J. Riebandt, Lee F. Dewald, Riebandt & Dewald, P.C., and
                         Dewald Law Group, P.C.

                         Francis P. Cuisinier, David S. Allen, Thomas E. Soule, Edward
                         F. Ruberry, and Edward D. Mizera, of Ruberry Stalmack &
                         Garvey, LLC, of Chicago, for other appellees.




                                        40